MEMORANDUM OPINION
No. 04-06-00286-CV
IN RE THE FREDERICKSBURG CARE COMPANY, L.P.
Original Mandamus Proceeding (1)


PER CURIAM

Sitting: Alma L. López , Chief Justice
  Karen Angelini , Justice
  Phylis J. Speedlin , Justice

Delivered and Filed: May 24, 2006

PETITION FOR WRIT OF MANDAMUS DENIED
 The court has considered relator's petition for a writ of mandamus and is of the opinion that relief should be denied. See
Tex. R. App. P. 52.8(a).  Accordingly, relator's petition for a writ of mandamus is denied. 
        PER CURIAM 




 
1. This proceeding arises out of Cause No. 2005-CI-05645, styled Albert Speary, Individually and on behalf of the Estate of
Noreen M. Speary vs. The Fredericksburg Care Company, L.P. D/B/A Fredericksburg Nursing and Rehabilitation and/or
D/B/A The Fredericksburg Care Center, pending in the 288th Judicial District Court, Bexar County, Texas; however, the
challenged ruling was made by the Honorable John D. Gabriel, Jr., presiding judge of the 131st Judicial District Court, Bexar
County, Texas.